      Case 1:19-cv-00132-MW-GRJ Document 32 Filed 05/26/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION

DWAYNE TYRONE ROBINSON,

      Plaintiff,

v.                                          CASE NO.: 1:19cv132-MW/GRJ

HUDSON G. DYKES,
et al.,

     Defendants.
___________________________/

                     ORDER ACCEPTING AND ADOPTING
                      REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 31. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “Defendant’s motion to dismiss,

ECF No. 24, is GRANTED and this case is dismissed for failure to state a claim and
      Case 1:19-cv-00132-MW-GRJ Document 32 Filed 05/26/20 Page 2 of 2




because Plaintiff’s claims are barred by the statute of limitations.”

      SO ORDERED on May 26, 2020.

                                        s/Mark E. Walker
                                        Chief United States District Judge




                                          2
